           Case 1:20-mj-06727-UA Document 7 Filed 07/13/20 Page 1 of 1
                                              USDCSDNY
                                                          DOCUMENT
                                                          ELECTRONJCALLY FILED
                                                          DOC#: _ _ _ _ __                _
UNITED STATES DISTRICT COURT                              DATE .FILED: 7.:..:./.....
                                                                                13""'/2"""0
                                                                                     "' _ _ __
SOUTHERN DISTRICT OF NEW YORK

 UNITED STATES,

                                Plaintiff,
                                                               20-Mag-6727 (ALC)
                    -against-
                                                                     ORDER
 NZELO OKAFOR,

                                Defendant.

ANDREW L. CARTER, JR., United States District Judge:

       On July 2, 2020, the Court stayed the release ofNzelo Okafar until July 16, 2020. The

government has informed the Court that the United States Marshals Service is unable to transport

Mr. Okafar to the District hy that date and has requested an extension of the stay. That extension

is GRANTED. The Marshals are ordered to transport Mr. Okafar to the Southern District of New

York. The government should submit a status report by July 20.

SO ORDERED.

 Dated:   July 13, 2020
          New York, New York

                                                         ANDREW L. CARTER, JR.
                                                         United States District Judge
